Citation Nr: 1130615	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from June 1965 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran identified or submitted various documentation from health care providers concerning a psychiatric disorder and submitted a computer printout about the relationship between hypertension and anxiety.  If the Veteran intends to file a claim for service connection for a psychiatric disorder, he should do so with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was first diagnosed with hypertension in September 2003.  VA obtained a medical opinion regarding the relationship, if any, between the Veteran's hypertension and his service, including an episode of elevated blood pressure that occurred during his service and was associated with anxiety.  Thus, the question of direct service connection was adequately addressed. 
 
However, the record raises the issue of secondary service connection.  Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, a VA physician who conducted a July 2005 examination of the Veteran with regard to the Veteran's service connected diabetes opined that the Veteran's hypertension was aggravated by his diabetes.  While this opinion was rendered prior to an examination of the Veteran's hypertension and was not supported by any rationale, it is sufficient to trigger VA's duty to obtain a medical opinion regarding the relationship, if any, between the Veteran's hypertension and his diabetes in order to determine whether service connection is warranted on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a notice of what the evidence must show in order to substantiate a claim for secondary service connection.  

2.  The RO/AMC should obtain an addendum opinion from the VA examiner who performed the March 2009 VA examination or, if he is unavailable, from a similarly situated examiner, regarding the relationship, if any, between the Veteran's diabetes and his hypertension.  After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension was caused or aggravated by his service connected diabetes.  The examiner should provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.  A new examination is only required if deemed necessary by the VA examiner.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


